Title: From George Washington to Major General Adam Stephen, 20 April 1777
From: Washington, George
To: Stephen, Adam



D. Sir
Morris Town 20th April 1777

The horseman delivered your favour of this date—You will be pleased to order Lieut. Bradford under Arrest, that he may answer the Charge of the Court of Inquiry immediately—Capt. Russell must be called upon to account for his long Absence from his Regimt as well as for having inlisted his Men but for a year—I lament Capt. Conway’s loss; but tho’ my Indignation at such ungenerous Conduct of the Enemy might at first prompt me to Retaliation, yet Humanity & Policy forbid the measure—Experience proves that their wanton Cruelty injures rather than benefits their Cause; That, with our Forbearance, justly secures to Us the Attachment of all good Men—I can not therefore consent to your proposition being carried any farther.
I am about to make a new disposition of the Troops, & have for a beginning ordered the Militia under Genl Heard at & about Millstone to move up directly—They are to guard the interiour parts of the Country from this place, to Pompton & cover the neighbourhood of Hackinsac—At which posts they will be in a few days—The Continentl Troops here will move to the Lines to supply their places—Genl Maxwell returns about 100 Militia under Majr Potter—these you may move off in such a manner as to cooperate with any design you may form upon Hoebuck at a future day. I am &c.

G. W——n

